DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph 00155 recites “For example, claim 35 reciting “The system of anyone of the preceding claims starting with claim 28” refers to the system of any one of claims 28-34” is not corresponding to the claims. There are no these claims in the present application.  
Appropriate correction is required.
Claim Objections
Claim 76 is objected to because of the following informalities:  The claim was missing transitional phrase to define what included in the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-76 are rejected under 35 U.S.C. 103 as being unpatentable over Marques et al “On the Internal Evaluation of Unsupervised Outlier Detection”, pages 1-12 submitted by the applicant.

With respect to claim 52, Marques et al teach a method for identifying organisms for production based at least in part upon determining one or more outlier detection parameters for identifying outlier objects from a collection of objects (page 2, left column, first paragraph: a method to calculate an index for evaluating and selecting based on the evaluation (model section) a particular  outlier detection algorithm or an appropriate configuration, i.e. parameterization, of the algorithm), the method comprising: (a) identifying, using one or more processors, one or more candidate outlier objects from a data set based at least in part upon a first set of one or more outlier detection parameters (section 4.2, third paragraph; the method for calculating the evaluation index is applied to a set of solutions, i.e. outlier sets, generated using different outlier detection algorithms and different detection parameters; for a first set of one or more outlier detection parameters a set of candidate outlier object is identified), the data set comprising a set of performance metrics, each representing organism performance corresponding to an object of the collection of objects; (b) determining, using one or more processors, a set of probability metrics, each probability metric representing a likelihood that the one or more candidate outlier objects belongs to an outlier class (page 5, right column, “Summary and Algorithm”; a classifier is used to compute the probability that an object in the identified outlier objects belongs to the positive (outlier) class); (c) processing, using one or more processors, the probability metrics within the set of probability metrics to generate a set of aggregate probability metrics (page 4, left column-equation (1) in right column; and page 5, right column, “Summary and Algorithm”; several aggregate probability metrics are generate in order to calculate the evaluation index, which is also an aggregate probability metric); (d) selecting, using one or more processors, a second set of one or more outlier detection parameters based at least in part upon magnitude of the aggregate probability metrics (page 2, left column, first paragraph; page 2, right column in first paragraph; Section 4.2, third paragraph; implicit by the fact that the method for calculating the evaluation index is applied to a set of solutions generated using different outlier detection algorithm and different detection parameters and that the index is used for model selection, i.e. for selecting the method/parameterization with the best index); and (e) identifying, using one or more processors, one or more second outlier objects of the data set, based at least in part upon the second set of outlier detection parameters, for exclusion from consideration (Introduction, first paragraph; outlier detection is used in a preprocessing step to remove spurious data) in predicting organism performance for the purpose of identifying organisms for production. 
It is noted that the difference between the Marques et al and the claimed invention in that the method is used to identify outliers to be excluded from consideration in predicting organism performance, using a data set comprising a set of performance metrics, each representing organism performance. However, this different is either inherently or commonly well known in the relevant art that the performance of organisms to be produced is more accurately predicted (see the specification of the present application, “Description of Relate Art”, pars 0004-0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to modify Marques et al to improve organism performance. 
 	With respect to claims 53-54, the limitations of wherein based on the organisms identified for production, one or more of the identified organisms are produced; and an organism selected from the organisms identified for production, are commonly known in the relevant art that the performance of organisms to be produced is more accurately predicted (in the specification of the present application, “Description of Relate Art”, pars 0004-0005). 
 	With respect to claim 55, discloses a system for identifying organisms for production based at least in part upon determining one or more outlier detection parameters for identifying outlier objects from a collection of objects is also rejected by the same reasons and references cited as indicated in the method claim of the claim 1 above.    
 	With respect to claims 56-57, the limitations of wherein based on the organisms identified for production, one or more of the identified organisms are produced; and an organism selected from the organisms identified for production, are commonly known in the relevant art that the performance of organisms to be produced is more accurately predicted (in the specification of the present application, “Description of Relate Art”, pars 0004-0005). 
 	With respect to claim 58, discloses One or more non-transitory computer-readable media storing instructions for identifying organisms for production based at least in part upon determining one or more outlier detection parameters for identifying outlier objects from a collection of objects is also rejected by the same reasons and references cited as indicated in the method claim of the claim 1 above.    
 	With respect to claim 59, Marques et al teach wherein the first set of outlier detection parameters includes an outlier detection threshold (Section 4.2, third paragraph; the outlier detection methods that are considered, i.e. LOF and kNN, comprise outlier detection threshold parameters, e.g. minPts and k).
 	With respect to claim 60, Marques et al teach wherein the second set of outlier detection parameters includes an outlier detection threshold (Section 4.2, third paragraph; the outlier detection methods that are considered, i.e. LOF and kNN, comprise outlier detection threshold parameters, e.g. minPts and k).
 	With respect to claim 61, Marques et al teach wherein identifying the second set of outlier detection parameters is based at least in part upon the magnitude of an aggregate probability metric of the set of aggregate probability metrics representing a greatest likelihood (Section 4.2, third paragraph; Figure 3; implicit by the fact that the best solution according to IREOS score, which corresponds to an aggregate probability metric, is selected). 
 	With respect to claim 64, Marques et al teach wherein determining a set of probability metrics comprises employing logistic regression, and the probability metric is a chance adjusted metric (page 5, right column, “Summary and Algorithm”, Section 3.4). 
 	With respect to claim 70, Marques et al teach wherein identifying one or more candidate outlier objects is performed by each outlier detection algorithm of a set of outlier detection algorithms, wherein the one or more non-transitory computer-readable media store instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to: generate a set of aggregate probability metrics for each algorithm of the set of outlier detection algorithms; identify the largest aggregate probability metric of the set of aggregate probability metrics; and select the outlier detection algorithm associated with the largest aggregate probability metric as an optimal outlier detection algorithm (page 2, left column, first paragraph; page 2, right column, first paragraph; Section 4.2, third paragraph; the method for calculating the evaluation index is applied a set of solutions generated using different outlier detection algorithms and different detection parameters and that the index is used for model selection, i.e. for selecting the method/parameterization with the best index). 
 	With respect to claims 62-63, 65-66, 71-73, the claims recite wherein organism performance relates to production of a product of interest, wherein organism performance relates to yield; , wherein processing comprises processing the probability metrics by experiment to generate experiment-specific aggregate probability metrics; wherein the one or more non-transitory computer-readable media store instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to jitter samples of the data set in a dimension orthogonal to a dimension of the organism performance in logistic regression space; wherein each object represents a strain replicate, and identifying one or more candidate outlier objects comprises grouping the strain replicates in the data set by strain; wherein each object represents a strain replicate, and identifying one or more candidate outlier objects comprises grouping the strain replicates in the data set by plate; wherein each object represents a strain replicate, and identifying one or more candidate outlier objects comprises grouping the strain replicates in the data set by experiment. These limitations in the claims 62-63, 65-66 and 71-73 are directed to the content of the data to be analyzed, i.e. organism performance data, and/or to implementation details related to mathematical method steps, which are not only non-technical in isolation but they also do not appear to provide a technical effect to solve a technical problem, neither in isolation nor by interacting with other technical features being realized. Therefore, these limitations are considered as directed to the content of data to be analyzed such indicated in the claim 58 as taught by Marques et al above. 

 	With respect to claim 67, Marques et al teach wherein the one or more non-transitory computer-readable media store instructions that, when executed by at least one of the one or more computing devices, cause at least one of the one or more computing devices to: exclude the one or more second outlier objects from the group of objects to form a sample set; and predict organism performance for organisms in the sample set (Introduction, first paragraph; outlier detection is used in a preprocessing step to remove spurious data). 

 	With respect to claims 68-69, 74-75, Marques et al teach select organisms from the sample set for production based at least in part upon the predicted organism performance, wherein the organisms selected from the sample set are produced is commonly known in the relevant art that the performance of organisms to be produced is more accurately predicted (in the specification of the present application, “Description of Relate Art”, pars 0004-0005). 

 	With respect to claim 76, Marques et al teach a method for producing organisms, wherein the organisms are identified by: (a) identifying, using one or more processors, one or more candidate outlier objects from a data set based at least in part upon a first set of one or more outlier detection parameters (section 4.2, third paragraph; the method for calculating the evaluation index is applied to a set of solutions, i.e. outlier sets, generated using different outlier detection algorithms and different detection parameters; for a first set of one or more outlier detection parameters a set of candidate outlier object is identified), the data set comprising a set of performance metrics, each representing organism performance corresponding to an object of the collection of objects; (b) determining, using one or more processors, a set of probability metrics, each probability metric representing a likelihood that the one or more candidate outlier objects belongs to an outlier class (page 5, right column, “Summary and Algorithm”; a classifier is used to compute the probability that an object in the identified outlier objects belongs to the positive (outlier) class); (c) processing, using one or more processors, the probability metrics within the set of probability metrics to generate a set of aggregate probability metrics (page 4, left column-equation (1) in right column; and page 5, right column, “Summary and Algorithm”; several aggregate probability metrics are generate in order to calculate the evaluation index, which is also an aggregate probability metric); (d) selecting, using one or more processors, a second set of one or more outlier detection parameters based at least in part upon magnitude of the aggregate probability metrics (page 2, left column, first paragraph; page 2, right column in first paragraph; Section 4.2, third paragraph; implicit by the fact that the method for calculating the evaluation index is applied to a set of solutions generated using different outlier detection algorithm and different detection parameters and that the index is used for model selection, i.e. for selecting the method/parameterization with the best index); and (e) identifying, using one or more processors, one or more second outlier objects of the data set, based at least in part upon the second set of outlier detection parameters, for exclusion from consideration (Introduction, first paragraph; outlier detection is used in a preprocessing step to remove spurious data) in predicting organism performance for the purpose of identifying organisms for production; the method comprising producing one or more of the identified organisms.
 	It is noted that the difference between the Marques et al and the claimed invention in that the method is used to identify outliers to be excluded from consideration in predicting organism performance, using a data set comprising a set of performance metrics, each representing organism performance, the method comprising producing one or more of the identified organisms. However, this different is commonly well known in the relevant art that the performance of organisms to be produced is more accurately predicted (in the specification of the present application, “Description of Relate Art”, pars 0004-0005). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the clamed invention to modify Marques et al to improve organism performance. 
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Urano et al (US 20130294677) discloses defect inspection method and defect inspection device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865